Name: Commission Regulation (EEC) No 540/84 of 22 February 1984 on the supply of common wheat to Sri Lanka as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 84No L 60/46 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 540/84 of 22 February 1984 on the supply of common wheat to Sri Lanka as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implement ­ ing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (5), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 10 November 1983 , the Commission of the European Communities decided to grant, under a Community measure, 30 000 tonnes of cereals to Sri Lanka under the food-aid programme for 1983 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/8 1 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in Annex I hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 ¢ The German intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in Annex I hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 February 1984 . For the Commission Poul DALSAGER ' Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12 . 1982, p. 1 . 0 OJ No L 196, 20 . 7 . 1983, p. 1 . (6) OJ No 106, 30 . 10 . 1962, p . 2553/62. 0 OJ No L 263, 19 . 9 . 1973 , p. 1 . ( 8) OJ No L 192, 26 . 7 . 1980, p . 11 . O OJ No L 334, 21 . 11 . 1981 , p . 27 . 1 . 3 . 84 Official Journal of the European Communities No L 60/47 ANNEX I 1 . Programme : 1983 2. Recipient : Sri Lanka 3 . Place or country of destination : Colombo 4. Product to be mobilized : common wheat 5 . Total quantity : 30 000 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 41 1 475) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (humidity : 14 %) 10. Packaging : in bulk 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Colombo 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 13 March 1984 16. Shipment period : 1 to 31 May 1984 17. Security : 6 ECU per tonne No L 60/48 Official Journal of the European Communities 1 . 3 . 84 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 5 298 107 972 2 661 1 975 1 , 089 1 639 6 259 1 000 4 131 3 008 1 861 Franz-Josef Kleeschulte KG Lagerhaus-Getreidespeicher Am Bennenberg 6 Postfach 1227 4793 BÃ ¼ren RHENUS-WTAG AG Zweigniederlassung KÃ ¶ln Agrippinawerft Postfach 250320 5000 KÃ ¶ln 1 RHENUS-WTAG AG Zweigniederlassung KÃ ¶ln Agrippinawerft Postfach 250320 5000 KÃ ¶ln 1 Krefelder Lagerhaus-Ges . Schou &amp; Co. KG SilostraÃ e 25 Postfach 9044 4150 Krefeld 11 Lagerhaus Heymann GmbH &amp; Co. KG Postfach 264 4150 Krefeld 11 Johs. Stelten KG MÃ ¼llerstraÃ e 9 Postfach 2746 4150 Krefeld 1 Rheinisch-Nassauische Lagerei und Spedition GmbH DidierstraÃ e 27-35 Postfach 1180 5420 Lahnstein Heinrich Kraft GmbH NÃ ¼rnberger StraÃ e 27 Postfach 130440 4000 DÃ ¼sseldorf-Reisholz Haniel Spedition GmbH Zweigniederlassung Hanau Postfach 2043 6450 Hanau 1 Haniel Spedition GmbH Zweigniederlassung Andernach Postfach 108 5470 Andernach Hans Kirst BurgstraÃ e 40 5581 Irmenach Rheinisch-Nassauische Lagerei und Spedition GmbH Postfach 1 1 80 5420 Lahnstein BÃ ¼ren 149 907 KÃ ¶ln 258 502 KÃ ¶ln 258 502 Krefeld 050 901 Krefeld 173 501 Krefeld 320 616 Krefeld 12 254 821 Solingen 159 506 Hanau 109 201 Andernach 13 109 004 Hirschfeld 149 204 Lahnstein 254 801